Exhibit 10.12

 

[logo01.jpg]

 

This Agreement to Lease dated this 1st                                         
   day of October                             2017      

 

TENANT (Lessee), Cen Biotech, Inc.

(Full legal comes of all Tenants)

 

LANDLORD (Lessor), R&D Labs Canada Inc.

(Full legal name of Landlord)

 

The Tenant hereby offers to lease from the Landlord the premises as described
herein on the terms and subject to the conditions as set out in this Agreement.

 

1.           PREMISES: The "Premises" consisting of approximately      3129.30
square feet     

(feet/metres)

more or less on the 1st      floor of the "Building" known municipally as 7405
Tecumseh Rd E., Suite 300     

 

in the City     

 

of Windsor     , Province of Ontario, as shown

 

outlined on the plan attached as Schedule “                                     
                               “.

 

2.            USE: The Premises shall be used only for Office Space     

 

3.            TERM OF LEASE:

 

(a) The Lease shall be for a term of 10 years                                   
             (120     ) months commencing

 

on the 1st                                                                     
                                   day of October, 2017               ,         
       and terminating

 

on the 30th                       day of September               , 2027     

 

(b) Provided the Tenant is not at any time in default of any covenants within
the Lease,

 

the Tenant shall be entitled to renew this Lease for                           
            additional term(s) of

 

months (each) on written notice to the Landlord given not less than             
            months prior to the expiry of the current term at a rental rate to
be negotiated. In the event the Landlord and Tenant can not agree on the fixed
minimum rent at least two months prior to expiry of the current lease, the fixed
minimum rent for the renewal period shall be determined by arbitration in
accordance with the Arbitration Act or any successor or replacement act.

 

4.           RENTAL: Fixed minimum rent: The fixed minimum rent payable by the
Tenant for each complete twelvemonth period during the lease term shall be:

 

From 10/1/17      to 09/30/22      inclusive, $31,293.00      per annum being
$2607.75      per month, based upon $10      per sq feet     

(feet/metres)

 

From 10/1/22      to 09/30/27      inclusive, $40,680.90      per annum being
$3390.08      per month, based upon $13      per sq feet     

(feet/metres)

 

From       to       inclusive, $      per annum being $      per month, based
upon $      per sq     

(feet/metres)

 

From       to       inclusive, $      per annum being $      per month, based
upon $      per sq     

(feet/metres)

 

From       to       inclusive, $      per annum being $      per month, based
upon $      per sq     

(feet/metres)

 

plus HST, and other tax (other than income tax) imposed on the Landlord or the
Tenant with respect to rent payable by the Tenant, payable on: (Check one box
only)

 

☒     the 1st      day of each month commencing November 1, 2017     

 

☐     the       day of the first month immediately following completion of the
Landlord’s Work.

 

 

[footer01.jpg]
 
Page 1 of 6

--------------------------------------------------------------------------------

 

 

 

The fixed minimum rent shall be adjusted if the actual measurements of the
Leased Premises differ from the approximate area. The actual measurement shall
be agreed upon and failing agreement, calculated by an Ontario Land
Surveyor/Architect using the current Building Owners And Managers Association
standard form of measurement and shall be binding on both parties.

 

INITIALS OF TENANT(S): /S/RB                                       INITIALS OF
LANDLORD(S): /S/BC

 

 

 

[footer01.jpg]

 

Page 2 of 6

--------------------------------------------------------------------------------

 

 

5.           DEPOSIT AND PREPAID RENT: The Tenant delivers      

(Herewith/Upon acceptance/as otherwise described in this Agreement)

 

by negotiable cheque payable to N/A                                             
                                                              "Deposit Holder"

 

in the amount of

 

Canadian dollars (Can$                    ) to be deposited and held in trust as
security for the faithful performance by the Tenant of all terms, covenants and
conditions of the Agreement and after the earlier of occupancy by the tenant or
execution of the Lease to be applied by the Landlord against the            and 
        month's rent and HST. If the Agreement is not accepted, the deposit is
to be returned to the Tenant without interest or deduction. For the purposes of
this Agreement, "Upon Acceptance shall mean that the Tenant is required to
deliver the deposit to the Deposit Holder within 24 hours of the acceptance of
this Agreement. The parties to this Agreement hereby acknowledge that, unless
otherwise provided for in this Agreement, the Deposit Holder shall place the
deposit in trust in the Deposit Holder's non-interest bearing Real Estate Trust
Account and no interest shall be earned, received or paid on the deposit.

 

6.           SERVICES: (Check one box only)

☒ The Tenant shall pay the cost of hydro, gas, water, heating, air-conditioning
and for all other services and utilities as may be provided to the premises. The
tenant shall arrange with the local authority for connection of gas, electricity
and water in the name of the Tenant.

 

 

☐

The Landlord shall pay the cost of hydro, gas, water, heating, air-conditioning
and for all other services and utilities as may be provided to the premises.

 

7.           ADDITIONAL RENT AND CHARGES:

 

☒ Check this box if Additional Rent as described below to be paid by Tenant

 

The Tenant shall additionally pay a proportionate share of all costs and
expenses incurred by the Landlord in maintaining, operating, cleaning, insuring
and repairing the property and, without limiting the generality of the
foregoing, such costs and expenses shall include the costs of:

 

(i)

snow, garbage, and trash removal;

 

(ii)

landscaping and planters;

 

(iii)

heating, ventilating and air-conditioning, and providing hot and cold water and
other utilities and services to, and operating the common areas of the property,
and maintaining and repairing the machinery and equipment for such utilities and
services;

 

(iv)

the realty taxes, assessments, rates, charges and duties levied or assessed
against the properly (save any tax on the personal income of the Landlord);

 

(v)

insuring the property and such other insurance as the Landlord will effect
against public liability, property damage, loss of rental income and other
casualties and risks.

 

(vi)

Snow Removal,

 

(viii)

Building maintenance and repair.

 

8.           SCHEDULES: The Schedules attached hereto shall form an integral
part of this Agreement to Lease and consist of: Schedule(s)     

 

N/A

 

9.           IRREVOCABILITY: This offer shall be irrevocable by                 
            until                  a.m./p.m. on the                      day

          (Landlord/Tenant)

 

of                           , 20                          , after which time if
not accepted, this offer shall be null and void and all monies paid thereon
shall be returned to the Tenant without interest or deduction.

 

10.

NOTICES: The Landlord hereby appoints the Listing Brokerage as agent for the
Landlord for the purpose of giving and receiving notices pursuant to this
Agreement. Where a Brokerage (Tenant's Brokerage) has entered into a
representation agreement with the Tenant, the Tenant hereby appoints the
Tenant's Brokerage as agent for the purpose of giving and receiving notices
pursuant to this Agreement. Where a Brokerage represents both the Landlord and
the Tenant (multiple representation), the Brokerage shall not be appointed or
authorized to be agent for either the Tenant or the Landlord for the purpose of
giving and receiving notices. Any notice relating hereto or provided for herein
shall be in writing. In addition to any provision contained herein and in any
Schedule hereto, this offer, any counter-offer, notice of acceptance thereof or
any notice to be given or received pursuant to this Agreement or any Schedule
hereto (any of them, "Document") shall be deemed given and received when
delivered personally or hand delivered to the Address for Service provided in
the Acknowledgement below, or where a facsimile number or email address is
provided herein, when transmitted electronically to that facsimile number or
email address, respectively, in which case, the signature(s) of the party
(parties) shall be deemed to be original.

 

FAX No.:

FAX No.:

(For delivery of Documents to Landlord)

(For delivery of Documents to Tenant)

   

Email Address:

Email Address:

(For delivery of Documents to Landlord)

(For delivery of Documents to Tenant)

 

 

INITIALS OF TENANT(S): /s/ RB                                                 
 INITIALS OF LANDLORD(S):/s/ BC

 

 
[footer01.jpg]

 

Page 3 of 6

--------------------------------------------------------------------------------

 

       

11. LANDLORD'S AND TENANTS WORK: The Landlord agrees to complete the work
described as the "Landlord's Work" in Schedule "              “ attached hereto.
The Tenant agrees to complete any additional work necessary to prepare the
Premises for the Tenant's use, described as "Tenant's Work" in Schedule "       
       " attached hereto. The Tenant shall not proceed with any work within or
affecting the Premises without the Landlord's prior written approval, which
approval shall not be unreasonably withheld.    

12.

SIGNAGE: The Tenant may, at its own expense, erect signage in a good and
workmanlike manner, subject to municipal by-laws and government regulations and
subject to the Landlord's written approval as to the design, colour, and content
of any such signs, which approval shall not be

      unreasonably withheld, and to be located as follows:

 

13.

INSURANCE: The Tenant agrees to insure the property and operations of the
Tenant, including insurance for fire and such additional perils as are normally
insured against, liability insurance and any other insurance as may be
reasonably required by the Landlord.

 

14.

EXECUTION OF LEASE: The Lease shall be prepared by the Landlord at the
Landlord's expense, in accordance with the terms and conditions of this
Agreement. The Lease will be signed and executed by both parties hereto prior to
the commencement of work on the premises by either party and prior to occupancy
by the Tenant.

 

15.

OCCUPANCY OR RENT TO ABATE: In the event the premises are not completed by the
Landlord for occupancy by the Tenant on the date set out herein for commencement
of the Term of the Lease, the rent under this agreement shall abate to the
extent of such delay, and the Tenant hereby agrees to accept such abatement of
rent in full settlement of all claims which the Tenant might otherwise make
because the Premises were not ready for occupancy by the said date.

 

16.

ASSIGNMENT: This Agreement to Lease shall not be assignable or otherwise
transferable by the Tenant. The Tenant may not sublet or assign or transfer its
interest in the Lease contemplated herein without securing the written consent
from the Landlord, which consent shall not be unreasonably withheld, provided
however, if the consent is granted, the Tenant shall remain liable for all
obligations under the Lease.

     

If the Tenant is a corporation, the transfer of the majority of the issued
shares in the capital stock, or any transfer, issuance or division of shares of
the corporation sufficient to transfer control of the corporation shall be
deemed for all purposes to be an assignment within the meaning of this Agreement
and any Lease. This provision shall not apply to a corporation whose shares are
listed and traded on any recognized public stock exchange in Canada or the
United States.

 

17.

PARKING: Unless otherwise stipulated, parking, if applicable, shall be in common
and unreserved.

 

18.

AGREEMENT IN WRITING: If there is any conflict or discrepancy between any
provision added to this Agreement (including any Schedule attached hereto) and
any provision in the standard pre-set portion hereof, the added provision shall
supersede the standard pre-set provision to the extent of such conflict or
discrepancy. This Agreement, including any Schedule attached hereto, shall
constitute the entire Agreement between Landlord and Tenant. There is no
representation, warranty, collateral agreement or condition, which affects this
Agreement other than as expressed herein. This Agreement shall be read with all
changes of gender or number required by the context.

 

19.

LEGAL, ACCOUNTING AND ENVIRONMENTAL ADVICE: The parties acknowledge that any
information provided by the broker is not legal, accounting, tax or
environmental advice, and that it has been recommended that the parties obtain
independent professional advice prior to signing this document.

 

INITIALS OF TENANT(S): /s/ RB                                           
INITIALS OF LANDLORD(S): /s/ BC

 

 

[footer01.jpg]

 

Page 4 of 6

--------------------------------------------------------------------------------

 

 

 

20.

BINDING AGREEMENT: This Agreement and the acceptance thereof shall constitute a
binding agreement by the parties to enter into the Lease of the Premises and to
abide by the terms and conditions herein contained.

 

21.

SUCCESSORS AND ASSIGNS: The heirs, executors, administrators, successors and
assigns of the undersigned are bound by the terms herein.

 

SIGNED, SEALED AND DELIVERED in the presence of:     IN WITNESS whereof I have
hereunto set my hand and seal:

 

 

Cen Biotech, Inc.

[ex_110329img001.gif]

DATE 10/1/17

(Witness)

(Tenant or Authorize Representative)

(Seal)

   

/s/ Richard Boswell

[ex_110329img001.gif]

DATE

(Witness)

(Tenant or Authorize Representative)

(Seal)

     

[ex_110329img001.gif]

DATE

(Witness)

(Guarantor)

(Seal)

 

 

We/I the Landlord hereby accept the above offer, and agree that the commission
together with applicable Harmonized Sales Tax land any other lox as may
hereafter be applicable) may be deducted from the deposit and Further agree to
pay any remaining balance of commission Forthwith.

 

SIGNED, SEALED AND DELIVERED in the presence of:     IN WITNESS whereof have
hereunto set my hand and seal:

 

 

R&D Labs Canada Inc.

[ex_110329img001.gif]

DATE 10/1/17

(Witness)

(Landlord or Authorized Representative)

(Seal)

   

/s/ [Signed]

[ex_110329img001.gif]

DATE

(Witness)

(Landlord or Authorized Representative)

(Seal)

 

 

CONFIRMATION OF ACCEPTANCE: Notwithstanding anything contained herein to the
contrary, I confirm this Agreement with all changes both typed and written was
finally accepted by all parties at 10      a.m. this 1st       day of
October     , 2017           

(Signature of Landlord or Tenant)

 

INFORMATION ON BROKERAGE(S)

 

Listing Brokerage

 

Tel. No.

Co-op/Buyer Brokerage

 

Tel. No.

 

ACKNOWLEDGEMENT

 

I acknowledge receipt of my signed copy of this accepted Agreement to lease and
I authorize the Brokerage to forward a copy to my lawyer.

 

R&D Labs Canada Inc                     DATE 10-1-17

(Landlord)

 

/s/ [signed]                                       DATE

(Landlord)

 

Address for Service 888 Old Tecumseh Rd., Lakeshore Canada

Tel. No.

Landlord’s Lawyer

Address

Email

 

Tel. No.                         FAX No.

 

I acknowledge receipt of my signed copy of this accepted Agreement to lease and
I authorize the Brokerage to forward a copy to my lawyer.

 

Cen Biotech, Inc.                    DATE 10-1-17

(Tenant)

 

/s/ Richard Boswell                 DATE

(Tenant)

 

Address for Service 7405 Tecumseh Rd. E. Suite 300, Windsor Ontario

Tel. No.

Tenant’s Lawyer

Address

Email

 

Tel. No.                 FAX No.

 

FOR OFFICE USE ONLY                                                             
   COMMISSION TRUST AGREEMENT

Co-operating Brokerage shown on the foregoing Agreement to Lease:

In considering for the Co-operating Brokerage procuring the foregoing Agreement
to Lease, I hereby declare that all moneys received or receivable by me in
connection with the Transaction as contemplated in the MLS Rules and Regulations
of my Real Estate Board shall be receivable and held in trust. This agreement
shall constitute a Commission Trust Agreement as defined in the MLS Rules and
shall be subject to and governed by the MLS Rules pertaining to Commission
Trust.

 

DATED as of the date and time of the acceptance of the foregoing Agreement to
Lease.                      Acknowledged by:

 

(Authorized to bind the Listing Brokerage)                                     
                                                       (Authorized to bind the
Co-operating Brokerage)

 

 

 

[footer01.jpg]

 

 

Page 5 of 6

--------------------------------------------------------------------------------

 

 

[header01.jpg]

 

 

This Schedule is attached to and forms part of the Agreement to Lease between:

 

TENANT (Lessee), CEN Biotech, Inc                                               
                                                                               
          , and

 

LANDLORD (Lessor), R& D Labs Canada Inc.

 

for the lease of 7405 Tecumseh Rd E, Suite 300 Windsor

 

                                                                               
                dated the 1st                       day of October             
     , 2017     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This form must be initialled by all parties to the Agreement to Lease.

 

INITIALS OF TENANT(S):                                                   
INITIALS OF LANDLORD(S):

 

 

[footer01.jpg]

Page 6 of 6